Citation Nr: 1539469	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-31 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to April 29, 2014.

2.  Entitlement to an initial compensable disability rating for non-prostrating migraine headaches, prior to April 29, 2014, and in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

During the course of the appeal, by rating decision in June 2014, the RO granted a 30 percent disability rating for headaches, and a 100 percent disability rating for PTSD, both effective from April 29, 2014.  However, inasmuch as a higher rating is available for PTSD prior to April 29, 2014, and higher ratings are available for headaches both before and after April 29, 2014, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that during the course of the appeal, a total disability rating based on individual unemployability (TDIU) for the period prior to April 29, 2014, was denied by means of an August 2014 RO decision.  The Veteran has not submitted a notice of disagreement concerning that denial; as such, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) are not applicable to the current appeal.


FINDINGS OF FACT

1.  Prior to April 29, 2014, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, occasional panic attacks, disturbances of motivation and mood, some impairment of memory, and difficulty in establishing and maintaining effective work and social relationships.

2.  Throughout the appeal period, the Veteran's headaches, even with consideration of the ameliorating effects of medication, did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, for PTSD have not been met prior to April 29, 2014.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial disability rating of 30 percent, but no higher, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Veteran was provided VA examinations in January 2012 and April 2014.  The examiners considered the Veteran's statements, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claims

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

B.  PTSD From 50 Percent, Prior to April 29, 2014

Prior to April 29, 2014, the Veteran's PTSD has been evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  As of April 29, 2014, a 100 percent disability rating is in effect for PTSD.

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

On VA compensation and pension examination in January 2012, the Veteran reported significant sleeping difficulties.  She experienced bad dreams and was edgy.  She avoided going into strange buildings.  She was easily startled by certain noises and sounds.  She was short tempered and sometimes had problems getting along with coworkers.  She experienced depression and would get sad and tearful.  She had occasional panic attacks and occasionally neglected her personal hygiene.  The examiner assigned a GAF score of 60.  The examiner remarked that the statement that best summarized the Veteran's level of impairment was "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication."

A June 2012 VA follow-up record reflects that the Veteran's last assigned GAF score was 60.  The Veteran reported experiencing anxiety, avoidance, panic symptoms, and distress related to reminders of trauma.  She said that she was often irritable.  She described her mood as "okay," and her speech was within normal limits.  The examiner found her affect to be mildly anxious.  Her thought process was linear, and her insight was fair.  She denied experiencing suicidal or homicidal ideation.

In her April 2013 notice of disagreement, the Veteran related that she was depressed and did not want to face the world.  She felt nervous all the time.  She felt stressed and had gained weight.  She did not like being alone.  

A behavioral lab consult completed in September 2013 reflects that the Veteran often felt down and hopeless.  She had trouble sleeping and difficulty concentrating.  No suicidal ideation was reported.  She reported experiencing disturbing memories and dreams, and she had trouble sleeping.  She had contact with friends or relatives about once a week.

On her VA form 9 submitted in November 2013, the Veteran described stress and shaking.  She said she would forget what day of the week it was.  She was scared that someone was going to kill her and her loved ones.  She did not want to die.  She checked her doors frequently because she was scared of break-ins.  She did not shower because she was scared of someone breaking in while she was showering.  

A January 2014 VA mental health record indicates that the Veteran was seen after a long absence.  She reported a low mood, poor sleep, nightmares, constant worry, irritability, and anger.  She denied suicidal ideation.  The examiner found her to be well-groomed and cooperative.  Her speech was unimpaired, and her affect was mildly anxious.  No hallucinations or homicidal or suicidal ideation was present.  Her thought process was linear, and insight was unimpaired.  

As reviewed above, the medical evidence, combined with the Veteran's subjective reports of her symptoms, indicated that her PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, occasional panic attacks, disturbances of motivation and mood, some impairment of memory, and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds the Veteran's symptoms of her PTSD warrant no more than a 50 percent disability evaluation, for the period prior to April 29, 2014.  38 C.F.R. § 4.130, DC 9411.  

There was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating prior to April 29, 2014, because there was no evidence of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicated that the Veteran maintained a good relationship with her husband; additionally, she has maintained contact with friends and relatives.  While there was some indication that the Veteran experienced stress at her job, there was no indication that she had ever been disciplined for inappropriate behavior.  Moreover, January 2012 VA examiner determined that the Veteran only had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, a finding consistent with a 30 percent rating-a lower rating than the 50 percent rating currently assigned.  As such, the Veteran was determined by the VA examiner to have only mild occupational impairment with regard to her PTSD prior to April 29, 2014.  

The Board notes that the Veteran has not displayed rage.  While she has experienced periods of panic, there is no indication that the Veteran had ever become violent in any way, and her panic and rituals do not appear to prevent her from functioning independently.  With regard to her obsessional rituals, there was no indication that her rituals interfered with routine activities, indeed, the rituals seem to be limited to checking the security of her house.  At no time has the Veteran displayed suicidal or homicidal ideation.  Therefore, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's PTSD warrants no more than a 50 percent rating prior to April 29, 2014.

The Board has also considered the Veteran's statements regarding the severity of her PTSD.  The Veteran contends that her PTSD is far more disabling than the ratings she was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of her service-connected PTSD prior to April 29, 2014.

The Board notes that as of April 29, 2014, the Veteran is in receipt of a 100 percent disability rating for PTSD; this is the maximum schedular disability rating available.

C.  Headaches From 0 Percent, Prior to April 29, 2014, and From 30 Percent Thereafter

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.12a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine headaches are evaluated as follows: a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; and, a non- compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119   (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  The Court has noted, however, that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

On VA compensation and pension examination in January 2012, the Veteran reported experiencing headaches that occurred about four days a week.  The headaches would last about two hours in duration.  She treated them with over-the-counter medication.  The headaches had a pulsating, throbbing pain, but they were not associated with nausea, vomiting, sensitivity to light, or sensitivity to sound.  The examiner determined that the headaches were nonprostrating; the Veteran was able to work through the headaches.  The diagnosis given was nonprostrating migraine headaches.

In her April 2013 notice of disagreement, the Veteran related that she suffered every day from headaches, and the pain was worse when she cried.  

On her VA form 9 submitted in November 2013, the Veteran remarked that her headaches had increased to five days a week.  She experienced pain on the left side of her head.

On VA compensation and pension examination in April 2014, the Veteran reported experiencing headaches approximately every other day.  She said the headaches lasted from three hours to three days.  She treated her headaches with medication and by drinking water.  She remarked that her medication did not really help alleviate her symptoms.  She described pain that pulsated and worsened with physical activity.  She experienced nausea, vomiting, sensitivity to light and sound, and changes in vision.  The examiner noted that the Veteran experienced prostrating attacks once every month; it was also noted that the Veteran did not have very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  

Based on the evidence of record, for the period prior to April 29, 2014, the Board finds that the Veteran's headaches do warrant an initial compensable rating.  As such, consideration must be given to Jones v. Shinseki, 26 Vet. App. 56 (2012). In Jones, the Court held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63. The Court stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Id.; see also Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002) (holding that, if the regulatory rating criteria are met, the Board cannot deny a rating based on outside factors).  Although the Board has considered the medical evidence of record, it is clear that the ameliorating effects were taken into account during the examinations.  In addition, the Board has considered the Veteran's subjective reports.  Accordingly, an initial rating of 30 percent is warranted.  

However, the Board finds that the Veteran's headaches do not warrant rating in excess of 30 percent.  The symptoms she experiences do not more nearly approximate those described under the criteria for a 50 percent rating.  Namely, while the evidence shows that the Veteran has frequent headaches, the evidence does not show that the frequent headaches are frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  Again, the April 2014 VA examiner specifically remarked that while the Veteran experienced prostrating attacks once every month, she did not have very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  This evidence is commensurate with a 30 percent, and no higher, disability rating.  As the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a disability rating in excess of 30 percent is not warranted.  Neither the January 2012 nor the April 2014 VA examinations support that the Veteran, even when considering the effect of medication, suffers from consistently completely prostrating and prolonged attacks.  

D.  Other Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and headache disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluations for these disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Moreover, these schedular ratings are intended to capture-and compensate the Veteran for- all relevant symptomatology.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).   

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD, prior to April 29, 2014, is denied.

Entitlement to an initial rating of 30 percent, but no higher, for migraine headaches, is granted



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


